Title: To John Adams from Hannah Adams, 3 August 1801
From: Adams, Hannah
To: Adams, John


				
					Sir,
					Medfield, August 3, 1801.
				
				Impressed with a sense of your condescension, in permitting me to prefix your name to a second edition of this work, I am ambitious, that the present should make its public appearance under the same dignified and respectable patronage.I am the rather induced to avail myself a second time of the honour, which your name hath conferred on my Compendium, since your important talents and commanding virtues have become more conspicuous, by having been displayed from a station of greater eminence.Nor can I forbear to boast, as an additional motive, the personal acquaintance, with which you have honoured me, and which hath brought to my own knowledge the justice of your exalted reputation, and given me a striking view of the union of moral and intellectual excellence.Long may your country be blest with the salutary influence of your example, while you enjoy the grateful benedictions of the virtuous and enlightened part of your fellow-citizens, and the smiles of an approving conscience, in reflecting on your disinterested and persevering exertions for the welfare and honour of the American republic.I am, with profound respect,
/ Sir,
/ Your much obliged,

/ and very humble servant,
				
					Hannah Adams.
				
				
			